Citation Nr: 1501562	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001 and from February 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the statement of the case was issued in June 2012, VA outpatient treatment records dated in 2013 reflecting treatment for pertinent disability and an August 2013 VA examination report have been received.  Service connection for migraines was established in a December 2013 Rating Decision.  The AOJ has not considered the Veteran's claim for a TDIU with regard to the additional clinical evidence and the newly service-connected migraines.  For due process reasons, the AOJ must adjudicate the matter of the Veteran's entitlement to a TDIU based on consideration of the additional clinical evidence and of the newly service-connected disability, to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 3 Vet. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records pertinent to the Veteran's service-connected disabilities and associate them with the claims file.

2.  Adjudicate the Veteran's claim of entitlement to a TDIU based on all of the Veteran's service-connected disabilities.  If the determination of this claim remains unfavorable to the Veteran, the VAMC must issue a Supplemental Statement of the Case and provide her a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



